                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                      No. 20-cr-0161 KG-1

JEFFREY GERARDO NUNEZ,

       Defendant.

                       ORDER SETTING EVIDENTIARY HEARING

Location:                   Organ Courtroom
                            United States Courthouse
                            100 N. Church Street
                            Las Cruces, New Mexico

Date and time:              Wednesday, April 1, 2020, at 9:30 a.m.

Matters to be heard:        Defendant’s Motion to Suppress [Doc. 33]

       IT IS ORDERED that an in-person evidentiary hearing is set on Defendant’s Motion to

Suppress [Doc. 33]. The hearing is set for Wednesday, April 1, 2020, at 9:30 a.m. in the Organ

Courtroom in the United States Courthouse at 100 N. Church Street in Las Cruces, New Mexico.

       IT IS SO ORDERED.

                                                  _____________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge
